DETAILED ACTION
The following Non-Final office action is in response to application 17/736,647 filed on 12/29/2020. Examiner notes priority claim to provisional application no. 62/955,158 filed 12/30/2019.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 16 recite “the weight configuration table" with no previous introduction of a weight configuration table.  There is insufficient antecedent basis for these limitations in the claims. By virtue of dependency, claims 14 and 17 are rejected under 35 USC 112(b).


	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, methods). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-14 are directed toward the statutory category of a machine (reciting a “system”). Claims 15-20 are directed toward the statutory category of a process (reciting a “method”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 15 and 18 are directed to an abstract idea by reciting […] receive customer interaction data; and […] provide a customer experience score for each customer contained in the customer interaction data based on events identified in the customer interaction data and the weight configuration data. The claims are considered abstract because these steps recite mathematical concepts including mathematical formulas or equations and mathematical calculations. The claims also recite mental processes including an observation, evaluation, judgement and/or opinion. The claims receive customer interaction data, weight data and provide a customer experience score based on events in the customer interaction data and the weight configuration data which is a mathematical formula, calculation and mental process.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor, database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 7, 9 and 11-12 recite the additional elements of providing a graphical user interface to a display. Dependent claim 8 recites the additional element of wherein the processor is configured to receive an input from a user selecting a point of the graph, and wherein the graphical user interface shows one or more events of the events that is most impactful positively on the customer experience score to date at the time of the point of the graph and/or the graphical user interface shows one or more events of the events that is most impactful negatively on the customer experience score to date at the time of the point of the graph. However, these additional elements do not integrate the judicial exception into a practical application for the same reasons presented above.
	Dependent claims 2-14, 16-17 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18, and 20 are rejected under 35 USC 102(a)(2) as being unpatentable over the teachings of
Williams et al, US Publication No. 2022/0067750 A1, hereinafter Williams. As per,

Claim 15
A method of determining a customer experience score comprising: 
receiving customer interaction data indicative of customer interaction events with a service provider; (Williams [0116] “the directed content system 200 may include, but is not limited to: a crawling system 202 that implements a set of crawlers that find and retrieve information from an information network (e.g., the Internet); an information extraction system 204 that identifies entities, events, and/or relationships between entities or events from the information retrieved by the crawling system 202; one or  more proprietary databases 208 that store information relating to organizations or individuals that use the directed content system 200”)
receiving weight configuration data indicative of a weight associated with the events in the customer interaction data; (Williams [0091] “the parser 110 uses a parsing machine learning system 140 to parse the crawled content. In embodiments, the machine learning system 140 iteratively applies a set of weights to input data”)
calculating the customer experience score (CES) for each customer contained in the customer interaction data based on the events identified in the customer interaction data and the weight configuration data.  (Williams [0215] “When the chat bot (e.g., using NLP) determines that the contact is frustrated (e.g., the sentiment score is below or above a threshold), the chat bot may update the sentiment attribute of a ticket corresponding to the contact to indicate that the contact is frustrated”)
Claim 18
Williams teaches
A method of operating a customer user experience rating system, the customer experience rating system comprising: a processor; and a database storing weight configuration data; (Williams fig. 14 noting the processing system and database; [0183] “The processing system 300 includes one or more processors that execute computer-readable instructions and non-transitory memory that stores the computer-readable instructions”)
wherein the processor is configured to receive customer interaction data; and the method comprising: (Williams [0116] “the directed content system 200 may include, but is not limited to: a crawling system 202 that implements a set of crawlers that find and retrieve information from an information network (e.g., the Internet); an information extraction system 204 that identifies entities, events, and/or relationships between entities or events from the information retrieved by the crawling system 202; one or  more proprietary databases 208 that store information relating to organizations or individuals that use the directed content system 200”)
providing, by the processor, a customer experience score as an initial customer experience score for each customer contained in the customer interaction data; (Williams [0228] “the contact timeline 1710 includes a timeline documenting the contact's interaction with the client. The contact timeline may include data from the point in time when the contact was solicited as a lead … and/or a contact score ( e.g., net value of the contact to the client or a net pro motor score)” noting the contact timeline including a contact score from the moment the contact was a lead)
receiving, by the processor, an event weight configuration for each event of the events corresponding to a type of the respective event identified in the customer interaction data; (Williams [0091] “the parser 110 uses a parsing machine learning system 140 to parse the crawled content. In embodiments, the machine learning system 140 iteratively applies a set of weights to input data”)
updating, by the processor, the customer experience score for each customer contained in the customer interaction data based on the determined weight configuration for each respective event; (Williams [0215] “When the chat bot (e.g., using NLP) determines that the contact is frustrated (e.g., the sentiment score is below or above a threshold), the chat bot may update the sentiment attribute of a ticket corresponding to the contact to indicate that the contact is frustrated”)
and providing, by the processor, the updated customer experience score for each customer contained in the customer interaction data.  (Williams [0270] “the feedback module 1916 may display a GUI that allows a user to view the various contact providing feedback and a synopsis of the contact (e.g., a contact score of the contact”)
Claim 20
wherein the processor provides the updated customer experience score based, at least in part, on time between the events. (Williams [0228] “the contact data 1712 may include any data that is relevant to the contact with respect to client. Contact data 1712 may include … last event”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 10-12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Williams in view of
Plummer et al, US Patent No. 8,682,702 B1, hereinafter Plummer. As per,

Claim 1
Williams teaches
A customer experience rating system comprising: a processor; (Williams fig. 14 noting the processing system and database; [0183] “The processing system 300 includes one or more processors that execute computer-readable instructions and non-transitory memory that stores the computer-readable instructions”) 
[…]
wherein the processor is configured to receive customer interaction data; (Williams [0116] “the directed content system 200 may include, but is not limited to: a crawling system 202 that implements a set of crawlers that find and retrieve information from an information network (e.g., the Internet); an information extraction system 204 that identifies entities, events, and/or relationships between entities or events from the information retrieved by the crawling system 202; one or  more proprietary databases 208 that store information relating to organizations or individuals that use the directed content system 200”)
and wherein the processor is configured to provide a customer experience score for each customer contained in the customer interaction data based on events identified in the customer interaction data and the weight configuration data.  (Williams [0215] “When the chat bot (e.g., using NLP) determines that the contact is frustrated (e.g., the sentiment score is below or above a threshold), the chat bot may update the sentiment attribute of a ticket corresponding to the contact to indicate that the contact is frustrated”)
Williams does not explicitly teach
and a database storing weight configuration data; 
Plummer however in the analogous art of customer ratings teaches
and a database storing weight configuration data; (Plummer [col. 6, ln. 37-40 “The database 242 may also include customer/consumer profile information for use in segmenting data, questions, categories, weighting by business and/or industry”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Williams’ customer experience dashboard to include a database storing weight data in view of Plummer in an effort to measure multiple categories’ relative impact (see Plummer col. 4, ln. 5-10 & MPEP 2143G).
Claim 2
Williams teaches
wherein the customer interaction data comprises a plurality of sentiment markers, each sentiment marker of the plurality of sentiment markers being associated with a unique event in the customer interaction data, and wherein the processor is configured to provide the customer experience score for each customer based further on the plurality of sentiment markers.  (Williams [0196] “Examples of custom ticket attributes are far ranging, as the client may define the custom ticket attributes, and may include a ticket type attributing indicating a type of the ticket ( e.g., service request, refund request, lost items, etc.), a contact sentiment attribute indicating whether a sentiment score of a contact ( e.g., whether the contact is happy, neutral, frustrated, angry, and the like)” noting the ticket mapped to a unique event and the sentiment of the customer mapped to the sentiment marker; [0262] “the contact score may be based on a number of tickets that the user has initiated”)
Claim 6
Williams teaches
wherein the processor is configured to provide the customer experience score based on, at least in part, time between the events.  (Williams [0228] “the contact data 1712 may include any data that is relevant to the contact with respect to client. Contact data 1712 may include … last event”)
Claim 7
Williams teaches
wherein the processor is configured to provide a graphical user interface to a display, and wherein the graphical user interface shows a graph of the customer experience score plotted over time.  (Williams fig. 36 noting the graph and the symbols indicating the NPS score over time)
Claim 10
Williams teaches
wherein the events comprise at least one of: policy issue, payment reminder, payment, service request, complaint, and policy canceled.  (Williams [0181] “the system may use events about their account (such as what have the customer has done before, product usage data, how much the customer is paying”)
Claim 11
Williams teaches
wherein the processor is configured to provide a graphical user interface to a display, wherein the graphical user interface shows a graphical symbol indicative of a relative position of the customer experience score in a range of possible customer experience scores.  (Williams fig. 36 noting the graph and the symbol indicating the NPS score in a range of possible scores)
Claim 12
Williams teaches
wherein the processor is configured to provide a graphical user interface to a display, wherein the graphical user interface shows a metrics data for a customer of the customer interaction data, and wherein the metrics data comprises at least one of a number of negative sentiments, a number of days since last interaction, a number of products purchased by the customer, a 23 of 278666-0002-1 number of lapsed products purchased by the customer, a number of products coming due for the customer, and a number of loans to the customer.  (Williams [0228] “the contact timeline 1710 includes a timeline documenting the contact's interaction with the client … the contact data 1712 may include any data that is relevant to the contact with respect to client. Contact data 1712 may include … last purchase date, recent purchase dates, on boarding dates, in-person visit dates, last login, last event;” [0270] “The GUI 2600 further allows the user to view the tickets of the contact, the lifecycle history of the contact, a contact history of the contact, a last time the contact contacted the client, and the like.”)

Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Williams in view of Plummer in view of 
Kawale et al, US Publication No. US 20090271391 A1, hereinafter Kawale. As per,
Claim 3
Williams teaches
wherein the processor is configured to provide the customer experience score for each customer […] the customer experience score […]. (Williams [0215] “When the chat bot (e.g., using NLP) determines that the contact is frustrated (e.g., the sentiment score is below or above a threshold), the chat bot may update the sentiment attribute of a ticket corresponding to the contact to indicate that the contact is frustrated”)
Williams / Plummer do not explicitly teach
[…] based on a damping factor, and wherein the damping factor prevents […] from exceeding a maximum possible score or a minimum possible score.  
Kawale however in the analogous art of user ratings teaches
[…] based on a damping factor, and wherein the damping factor prevents […] from exceeding a maximum possible score or a minimum possible score. (Kawale [0043]-[0045] “Max=max(F1, F2, . . . FM) Min=min(F1, F2, . . . , FM). φ=(Max−Min)/N (Theta is also called as damping factor)”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Williams’ customer experience dashboard and Plummer’s weight configuration to include a damping factor preventing a value from exceeding a maximum or minimum score in view of Kawale in an effort to identify relevant information (see Kawale [0008] & MPEP 2143G).
Claim 4
Williams / Plummer do not explicitly teach
wherein the damping factor is determined based on the maximum possible score or the minimum possible score.
Kawale however in the analogous art of user ratings teaches
wherein the damping factor is determined based on the maximum possible score or the minimum possible score. (Kawale [0043]-[0045] “Max=max(F1, F2, . . . FM) Min=min(F1, F2, . . . , FM). φ=(Max−Min)/N (Theta is also called as damping factor)”)
The rationales to modify/combine the teachings of Williams / Plummer with/and the teachings of Kawale are presented in the examining of claim 3 and incorporated herein.
	

Claim 5 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Williams in view of Plummer in view of 
Manikandan et al, US Publication No. 2020/0065835 A1, hereinafter Manikandan. As per,

Claim 5
Williams / Plummer do not explicitly teach
wherein processor is configured to provide the customer experience score using a time based decay factor which adjusts the customer experience score calculated at the most recent prior event such that the contribution of the most recent event is applied to a time adjusted value of the most recent customer experience score.  
Manikandan however in the analogous art of customer ratings teaches
wherein processor is configured to provide the customer experience score using a time based decay factor which adjusts the customer experience score calculated at the most recent prior event such that the contribution of the most recent event is applied to a time adjusted value of the most recent customer experience score.  (Manikandan [0023] “when interactions occur more recently, the customer frustration index is influenced more than by an interaction that occurred long ago;” [0071] “the moment a customer interacts with a product or service, the end user dashboard will be updated with the latest/most recent score.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Williams’ customer experience dashboard and Plummer’s weight configuration to include weighing the recent event more than older events for a customer experience score in view of Manikandan in an effort to improve customer support processes (see Manikandan [0013] & MPEP 2143G).

Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Williams in view of Plummer in view of
Thiel et al, US Patent No. 11,113,274 B1, hereinafter Thiel. As per,

Claim 8
Williams / Plummer do not explicitly teach
wherein the processor is configured to receive an input from a user selecting a point of the graph, and wherein the graphical user interface shows one or more events of the events that is most impactful positively on the customer experience score to date at the time of the point of the graph and/or the graphical user interface shows one or more events of the events that is most impactful negatively on the customer experience score to date at the time of the point of the graph.  
Thiel however in the analogous art of customer ratings teaches
wherein the processor is configured to receive an input from a user selecting a point of the graph, and wherein the graphical user interface shows one or more events of the events that is most impactful positively on the customer experience score to date at the time of the point of the graph and/or the graphical user interface shows one or more events of the events that is most impactful negatively on the customer experience score to date at the time of the point of the graph.  (Thiel fig. 3; noting the symbols indicating events; col. 13 ln. 3-25 “FIG. 3 illustrates an exemplary graphical interface 300 that may be provided by the system … with specific events … incidences of events based on the selected modelling may be provided by the system in a timeline area 330 of the system graphical interface 300 … The user can focus on a specific period by selecting a specific start and end date”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Williams’ customer experience dashboard and Plummer’s weight configuration to include selecting a point on the graph to show an event at the selected time and date in view of Thiel in an effort to improve the user’s ability to optimize a customer experience by expanding the types of analyses available (see Thiel col.20, ln. 10-20 & MPEP 2143G).
Claim 9
Williams teaches
wherein the processor is configured to provide a graphical user interface to a display, wherein the graphical user interface shows symbols plotted over time, (Williams fig. 36 noting the graph and the symbols indicating the NPS score over time)
[…]
Williams / Plummer do not explicitly teach
and wherein each symbol is indicative of one event of the events.   
Thiel however in the analogous art of customer ratings teaches
and wherein each symbol is indicative of one event of the events.   (Thiel fig. 3; noting the symbols indicating events; col. 13 ln. 3-6 “FIG. 3 illustrates an exemplary graphical interface 300 that may be provided by the system … with specific events”) 
The rationales to modify/combine the teachings of Williams / Plummer with/and the teachings of Thiel are presented in the examining of claim 8 and incorporated herein.
	
Claim 19 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Williams in view of Manikandan. As per,

Claim 19
Williams does not explicitly teach
wherein the processor provides the updated customer experience score using a time based decay factor which adjusts the customer experience score calculated at the most recent prior event such that the contribution of the most 25 of 278666-0002-1 recent event is applied to a time adjusted value of the most recent customer experience score.  
Manikandan however in the analogous art of customer ratings teaches
wherein the processor provides the updated customer experience score using a time based decay factor which adjusts the customer experience score calculated at the most recent prior event such that the contribution of the most 25 of 278666-0002-1 recent event is applied to a time adjusted value of the most recent customer experience score.  (Manikandan [0023] “when interactions occur more recently, the customer frustration index is influenced more than by an interaction that occurred long ago;” [0071] “the moment a customer interacts with a product or service, the end user dashboard will be updated with the latest/most recent score.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Williams’ customer experience dashboard to include weighing the recent event more than older events for a customer experience score in view of Manikandan in an effort to improve customer support processes (see Manikandan [0013] & MPEP 2143G).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0138282 A1; US 2020/0159778 A1; US 2021/0350395 A1; US 8478621 B1; US 20180353108 A1; US 20210279658 A1; Codifying a Customer Experience, 2008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624